Approval of the minutes of the previous sitting
(DE) Mr President, I have no comments on the minutes of yesterday's session, but instead I would like to comment on an incident in this morning's session. My colleague, Kinga Göncz, a Member of Parliament in my group and former Hungarian Foreign Minister, was insulted in the debate this morning by Krisztina Morvai from the fascist Jobbik party in a completely unacceptable way. As Foreign Minister for Hungary, Mrs Göncz has worked harder than almost anyone else in the country to achieve international reconciliation between Hungary and its neighbouring countries. I would like to reject emphatically the outrageous insult made to Mrs Göncz by Mrs Morvai, a member of a neo-fascist party.
(Applause)
(HU) Thank you for this opportunity to speak. I am very sorry that this discussion is being held here in the European Parliament. I would also like to respond briefly by saying that the party represented by Krisztina Morvai set up a paramilitary unit in 2006 and, since then, is using it to intimidate the peaceful public majority.
This includes, in particular, minorities, gays, Roma and Jews. This paramilitary unit was recently disbanded by the courts, but an MEP from this party wore the uniform of this organisation in this chamber during the July session. In Hungary, this party conducted a campaign full of anti-European, racist, homophobic, anti-Roma and xenophobic diatribes and regularly described Hungary as a colony of the European Union in its utterances. The event which Krisztina Morvai spoke about took place in 2006 when these extreme right-wing protesters set the Hungarian television broadcasting corporation's central building on fire and ran riot for days, resulting in 113 police officers being injured.
They ran riot again on 23 October. They tried, in fact, to disrupt a national ceremony using violence. This was the first time in the country's history, since the change of regime, that the police had had any experience of dealing with extreme right-wing protests. After this, the government set up an independent committee, whose reports are available on a wide range of websites, including in English. This committee made suggestions and numerous court proceedings were also initiated. Hungarian government bodies investigated these abuses.
There were indeed problems. However, I would like to say to Krisztina Morvai that if she is calling the institutional system in her own country dictatorial, the problem with this is that if democracy was not really working in Hungary, she would not have been able to make her speech in this Chamber just now. I apologise again that this subject was raised before Parliament and I sincerely hope that this discussion will not be continued here.
(HU) Mr President, according to the Rules of Procedure, I have half a minute to ask a question. This question is addressed to Mr Schulz. Based on the slanderous statements made here by his colleague, how can he dare call a party fascist in this Chamber, simply because it does not agree with every aspect of the European Union's main thrust? This party received 430 000 votes in Hungary. You are therefore calling 430 000 voters fascist. From now on, think before you speak!